UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 000-52670 PANACHE BEVERAGE INC. (Exact name of registrant as specified in its charter) Delaware 38-3855631 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 150 Fifth Avenue, 3rd Floor New York, NY 10011 (Address of principal executive offices) (646) 480-7479 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes o No x Number of shares of common stock, par value $.001, outstanding as of August 20, 2014: 27,355,891 INFORMATION REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Panache Beverage, Inc. contains "forward-looking statements" that may state our management's plans, future events, objectives, current expectations, estimates, forecasts, assumptions or projections about the company and its business. Statements contained in this Quarterly Report on Form 10-Q which are not historical facts are forward-looking statements within the meaning of the U.S. Securities Exchange Act of 1934, as amended. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Consolidated Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. The issuer's actual results could differ significantly from those discussed herein. The accuracy of these forward-looking statements may be impacted by a number of business risks and uncertainties that could cause actual results to differ materially from those projected or anticipated. These statements are not guarantees of future performance, and undue reliance should not be placed on these statements. It is important to note that our actual results could differ materially from what is expressed in our forward-looking statements due to the risk factors described in the section of this Quarterly Report titled "Risk Factors," as well as the following risks and uncertainties: * Our ability to fund our operations in the short and long term through financing transactions on terms acceptable to us, or at all; * Our history of operating losses and the uncertainty surrounding our ability to achieve or sustain profitability; * Competition from producers of competing products; * Our ability to identify, consummate, and/or integrate strategic partnerships; and * The potential for manufacturing problems or delays. We do not undertake any obligation to update publically any forward-looking statements, whether as a result of new information, future events or otherwise, except as required under applicable law. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4. CONTROLS AND PROCEDURES 9 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 10 ITEM 1A. RISK FACTORS 10 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 14 ITEM 4. MINE SAFETY DISCLOSURES 14 ITEM 5. OTHER INFORMATION 14 ITEM 6. EXHIBITS 15 SIGNATURES 16 INDEX TO EXHIBITS 17 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PANACHE BEVERAGE, INC. CONSOLIDATED FINANCIAL STATEMENTS June 30, 2014 3 TABLE OF CONTENTS Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 (unaudited) F-2 Consolidated Statements of Operations for the three and six months ended June 30, 2014 and 2013 (unaudited) F-3 Consolidated Statement of Equity (Deficit) as of June 30, 2014 (unaudited) F-4 Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 (unaudited) F-5 Notes to Consolidated Financial Statements (unaudited) F-6 F-1 PANACHE BEVERAGE, INC. CONSOLIDATED BALANCE SHEETS - (Unaudited) June 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable – net Inventory Prepaid expenses and other current assets Total Current Assets Property and Equipment - net TOTAL ASSETS $ $ LIABILITIES AND EQUITY (DEFICIT) Current Liabilities Accounts payable Due to factor Notes payable Loans payable – related parties Accrued interest Other current liabilities Total Current Liabilities Long term debt Total Liabilities Equity (Deficit) Common stock, par value $0.001; 200,000,000 shares authorized as of June 30, 2014 and December 31, 2013; 27,055,891 shares issued and outstanding as of June 30, 2014 and December 31, 2013 Additional paid in capital Additional paid in capital - warrants Accumulated (deficit) ) ) Total stockholders' deficit ) ) Non-controlling interests ) ) Total Equity (Deficit) ) ) TOTAL LIABILITIES AND EQUITY (DEFICIT) $ $ F-2 PANACHE BEVERAGE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS- (Unaudited) For the three months ended For the six months ended June 30, June 30, REVENUES-NET $ $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Advertising & promotion Consulting Professional fees General & administrative ) TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER EXPENSE Interest expense ) Interest income Gain on legal settlements - - Gain on extinguishment of debt - - Other expenses ) - ) - TOTAL OTHER EXPENSE ) ) ) INCOME (LOSS) FROM OPERATIONS AND BEFORE NON-CONTROLLING INTERESTS ) LESS: (INCOME) LOSS ATTRIBUTABLE TO NON-CONTROLLING INTERESTS ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES - NET INCOME (LOSS) ATTRIBUTABLE TO PANACHE BEVERAGE, INC. $ ) $ ) $ ) $ ) BASIC AND DILUTED RESULTS PER SHARE OF COMMON STOCK: LOSS PER SHARE ATTRIBUTABLE TO PANACHE BEVERAGE, INC.: BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC & DILUTED F-3 PANACHE BEVERAGE, INC. CONSOLIDATED STATEMENT OF EQUITY (DEFICIT)- (Unaudited) AS OF JUNE 30, 2014 Common Stock Additional Paid in Common Stock Accumulated Total Stockholders' Equity Non-Controlling Total Equity Shares Amount Capital Warrants Deficit (Deficit) Interests (Deficit) Balance, January 1, 2013 ) Common stock issued for services rendered - - - Warrants vested for services rendered - Warrants expired - - ) - Stock-based compensation - Issuance of shares from stock-basedcompensation 35 ) - Net loss for the period ended December 31, 2013 - ) Balance, December 31, 2013 ) Warrants vested for services rendered - Stock-based compensation - Warrants forfeited - - ) - - ) - ) Repayment of loan with shareholdercommon stock - Net loss for the period endedJune 30, 2014 - ) Balance, June 30, 2014 $ ) $ ) $ ) $ ) F-4 PANACHE BEVERAGE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS - (Unaudited) For the six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Non-controlling interest ) ) Depreciation Gain on debt restructuring - - Stock issued & warrants vested for services rendered Warrants forfeited ) - Stock based compensation Changes in assets and liabilities: Restricted cash ) Accounts receivable ) Inventory ) Prepaid expenses ) Accounts payable ) Accrued interest Other current liabilities ) ) CASH FLOWS PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) CASH FLOWS USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable - Repayments of notes payable ) ) Proceeds from loans payable – related parties - Repayments of loans payable – related parties - ) Net proceeds from (repayment to) factor ) ) Proceeds from long term debt and related stock warrants CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET DECREASE IN CASH ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ $ NONCASH INVESTING AND FINANCING ACTIVITIES Stock and warrants issued for services rendered $ $ Warrants forfeited $ $
